                             Case 1:19-mj-04532-DHH Document 31 Filed 12/30/19 Page 1 of 1
✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                                                                                      DISTRICT OF                                    Massachusetts



                                      USA
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
                                    Zheng                                                                              Case Number: 19-4532

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 Hennessy                                                           Tolkoff, B.                                               Kelley, B.
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 12/30/19                                                           Digital                                                   King, D.
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

   x                 12/30/2019                           x         Witness: Agent Kara Spice

             x       12/30/2019              x                      A: photograh of interior of apartment

             x       12/30/2019              x                      B: photograh of interior of apartment

             x       12/30/2019              x                      C: photograh of interior of apartment

             x       12/30/2019              x                      D: photograh of interior of apartment

             x       12/30/2019              x                      E: photograh of interior of apartment

             x       12/30/2019              x                      F: photograh of interior of apartment

             x       12/30/2019              x                      G: photograh of interior of apartment




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of    1   Pages
